Opinion by
Mr. Chiee Justice Simpson
(who, however, was overruled on the second ground),
1. Moneys and assets turned over by the receiver of an estate to some of the creditors, to be accounted for on final settlement, are chargeable with only the legal rate of interest, notwithstanding a subsequent order in the cause permitting creditors to borrow the funds at 12 per cent, interest.
2. Where moneys of an estate were paid out by the receiver, without an order of court, to an attorney representing several creditors, such of the creditors so represented as are afterwards shown to have been alone entitled to receive dividends on their claims, are chargeable pro rata with the whole amount so received by their attorney, although he in fact distributed it pro rata among all his clients in the cause.
Circuit decree of Fraser, J., affirmed on the first ground and reversed on the second.